SCOTT, J.,
Concurring in Part and Dissenting in Part:
Although I fully concur with the majority on Section I (the children’s potential direct claim), I respectfully disagree with, *306and dissent from, the remainder of the opinion. I do so because the true test of a new common law rule should be how efficiently it works in a real-world system of justice, not how theoretically attractive it may sound. I dissent because this new holding plainly fails in this regard and will be a “disruptive bear” to apply efficiently in our practice of law. Plainly, “bad facts [do] make bad law.” Haig v. Agee, 453 U.S. 280, 319, 101 S.Ct. 2766, 69 L.Ed.2d 640 (1981) (Brennan, J., dissenting).
As I said in this opinion’s predecessor, the “opening of this ‘door’ will invite greater extensions.” Branham v. Stewart, 307 S.W.3d 94, 104 (Ky.2010) (Scott, J., dissenting). This, then, is the first one. Henceforth an attorney hired by a personal representative to represent an estate on its claims must not only satisfy the personal representative, but also all the estate’s beneficiaries, including minors, such as the representative’s children here. Either that, or wait the years it takes for minors to reach majority to see what they do about decisions that had to be made many years before; quite proverbially, the conflict is recognized by the biblical quote, “[n]o man can serve two masters.... ” Matthew 6:24 (King James).
Plainly, then: who is the trial attorney to look to in determining whether the suit may, or should, be settled or for how much — the mother/personal representative or the underage children? Clearly, court approval of such settlements now provides an attorney no comfort or release. Cf. Branham, 307 S.W.3d at 95 (“Backus settled all [three] tort claims [in the circuit court] for $1.3 million.”); see also KRS 387.280. And how much of the settlement will be allocated to each? Is there any one person left now to whom the attorney can turn and ask “what do you want me to do?”
With these new rules of representation, the answer is simply no. In this new age of theoretical litigation, an attorney must make an exceptionally risky choice of who to listen to and I cannot imagine a more inefficient means of arriving at litigation-ending decisions. As fair and nice a theory as the majority’s position seems at first blush, it simply doesn’t contribute to an efficient system of litigation; not to mention the conflicts it now raises with one counsel having duties to potentially antagonistic multiple parties. We just shouldn’t be leaving one hundred years or more of good, workable precedent.
Thus, as in Branham, I must dissent.
CUNNINGHAM, J., joins.